

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.3
FIRST AMENDMENT TO
MANUFACTURE AND DEVELOPMENT AGREEMENT


This First Amendment to the Manufacture and Development Agreement by and between
Bachem Americas, Inc. (formerly American Peptide Company, Inc.) (“Bachem”)
located at 3132 Kashiwa Street, Torrance, CA 90505, and Revance Therapeutics,
Inc. (“Revance”) located at 7555 Gateway Boulevard, Newark, CA 94560, is
effective as of the date of the final signature below (the “First Amendment
Effective Date”).


RECITALS


WHEREAS, Revance and Bachem are parties to that certain Manufacture and
Development Agreement dated as of May 20, 2013 (the “Original Agreement”)


WHEREAS, Revance and Bachem now desire to change certain terms of the Original
Agreement as provided herein;


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.Unless otherwise defined, all capitalized terms used in this First Amendment
(the “First Amendment”) shall be as defined in the Original Agreement.


2.All references to “American Peptide Company, Inc.” or “Contractor” in the
Original Agreement are hereby changed to “Bachem Americas, Inc.” and shall be
deemed to refer to Bachem herein, as successor by merger with and/or acquisition
of American Peptide Company, Inc. Consistent with the merger and/or acquisition,
Bachem hereby assumes any rights, obligations and liabilities under the Original
Agreement and will be subject to the terms and conditions of the Original
Agreement.


3.The entire scope and terms of the Original Agreement apply to Bachem’s
Torrance, CA facility located at: 3132 Kashiwa Street, Torrance, CA 90505
(referred to hereinafter, as “Bachem Torrance”) where the Product manufacturing
is to be transferred to, except for vial lyophilization which shall remain at
the former American Peptide Company facility in Vista, CA. (the “Vista
Facility”).


4.This First Amendment includes the specific requirements for the Technology
Transfer (as defined in Section 7 below) of Product, manufacture of a design
batch prior to process performance qualification (PPQ) campaign, and manufacture
of three (3) consecutive PPQ batches of the Product meeting the PPQ protocol
requirements.


5.The specific details of the design and PPQ batches is specified in Bachem’s
Order Confirmation 0007142360 (see Attachment C, attached heretobelow), which
includes the scope of work and timelines. The payment schedule shall be subject
to the terms and conditions of this First Amendment.


1

--------------------------------------------------------------------------------






6.Section 1.15 in the Original Agreement, Manufacturing Site, is hereby amended
to read as: “means the facilities owned and operated by Bachem that are located
at 3132 Kashiwa Street, Torrance, CA 90505 (“Bachem Torrance”), and at 1271
Avenida Chelsea, Vista, CA 92081, which are California state licensed drug
manufacturing facilities and operating under cGMP as defined under 21 CFR parts
210 and 211.”


7.Section 4.9 in the Original Agreement, Approval for Manufacturing Changes, is
hereby amended to add “The manufacturing of Product through bulk lyophilization
is being transferred to Bachem Torrance which will be authorized by Revance via
an approved “change control” initiated by Bachem (the “Technology Transfer”).
Procedures will be established for the bulk lyophilized peptide to be shipped
back to the Vista Facility for vialing. The lyophilized vials will then be
shipped back to Bachem Torrance for final appearance and molecular weight
testing and quality assurance release per those tests performed by Bachem in
accordance with Specification (see amended Attachment B, attached heretobelow).
The cost of the Technology Transfer from Vista to Torrance shall be borne solely
by Bachem.”


8.Section 5.2 in the Agreement, Invoices and Payment, is hereby amended as
follows:
“Revance shall prepay thirty percent (30%) of the purchase price set forth on
the applicable Purchase Order, after confirmation of such Purchase Order
pursuant to Section 2.4” is replaced with “Revance payment terms will be [*].”


9.
Section 11.5 in the Original Agreement, Notices, is hereby amended as follows:



All Notices required to be sent to Bachem Americas, Inc. shall be addressed as
follows:


Bachem Americas, Inc.
3132 Kashiwa Street, Torrance, CA 90505
Attention: Chief Operating Officer


All Notices required to be sent to Revance shall be addressed as follows:


Revance Therapeutics, Inc.
7555 Gateway Blvd., Newark, CA 94560
Attention: Chief Operating Officer


With a copy to:


Revance Therapeutics, Inc.
7555 Gateway Blvd., Newark, CA 94560
Attention: Legal Department


10.This First Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.




2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------




The Parties agree that all of the original terms of the Original Agreement not
otherwise specifically modified by this First Amendment will remain in full
force and effect.


IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be
executed as of the First Amendment Effective Date.


Revance Therapeutics, Inc.




By:   /s/ Abhay Joshi 
Abhay Joshi, Ph.D.
Chief Operating Officer


Date:  4/12/2018 


Bachem Americas, Inc.




By:  /s/ Brian Gregg 


Name:  Brain Gregg


Title:   COO 
Date:  4/13/2018 











/s/ Dan Browne ___________________     4/13/2018        
L. Daniel Browne    Date
President and CEO
































3
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------






ATTACHMENT B


Release and Stability Specification for RTP004
Attribute/Test
Type of Method
Acceptance Criteria
Responsibility
[*]
[*]
[*]
[*]











4
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------








ATTACHMENT C


BACHEM’S ORDER CONFIRMATION




5
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended